Case 2:18-cv-09439-JAK-AS Document 13 Filed 12/05/18 Page 1 of 9 Page ID #:232



   1   WEDGEWOOD
       Office of the General Counsel
   2    ALAN M. DETTELBACH (SBN 137540)
        adettelbach@wedgewood-inc.com
   3    SETH P. COX (SBN 277239)
        scox@wedgewood-inc.com
   4    JULIE A. CHOI (SBN 281100)
        jchoi@wedgewood-inc.com
   5    ELAINE YANG (SBN 285318)
        eyang@wedgewood-inc.com
   6   2015 Manhattan Beach Blvd., Suite 100
       Redondo Beach, CA 90278
   7   Telephone:     (310) 640-3070
       Facsimile:     (310) 640-3090
   8
       Attorneys for Defendants,
   9   Duke Partners II, LLC; Olivia Reyes; Sam
       Chandra dba Law Office of Sam Chandra,
  10   APC

  11
                                UNITED STATES DISTRICT COURT
  12
                               CENTRAL DISTRICT OF CALIFORNIA
  13
        MELBA JEAN SPENCER,                          Case No.: 2:18-CV-09439-JAK-AS
  14
                                  Plaintiff, DEFENDANTS DUKE PARTNERS II,
  15                                         LLC’S, OLIVIA REYES’, AND SAM
                        vs.                  CHANDRA DBA LAW OFFICE OF SAM
  16                                         CHANDRA, APC’S NOTICE OF
        ADVANCE MORTGAGE                     MOTION AND MOTION TO DISMISS
  17    CORPORATION; AMCO SERVICE            PLAINTIFF’S COMPLAINT PURSUANT
        CORPORATION; OCWEN LOAN              TO FED. R. CIV. P. 12(b)(6);
  18    SERVICING LLC; DUKE PARTNERS II,     MEMORANDUM OF POINTS AND
        LLC; SAM CHANDRA DBA LAW             AUTHORITIES
  19    OFFICE OF SAM CHANDRA, APC;
        WESTERN PROGRESSIVE, LLC; OLIVIA [Request for Judicial Notice filed concurrently
        REYES, DOES 1 THROUGH 10             herewith]
  20
                                         Defendants Hearing Date: March 18, 2019
  21                                                Time:         8:30 a.m.
                                                    Courtroom:    10B
  22                                                Judge: Honorable John A. Kronstadt
  23

  24

  25

  26
  27

  28
                                             1
                           NOTICE OF MOTION AND MOTION TO DISMISS
Case 2:18-cv-09439-JAK-AS Document 13 Filed 12/05/18 Page 2 of 9 Page ID #:233



   1   TO THIS HONORABLE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

   2          NOTICE IS HEREBY GIVEN that on March 18, 2019 at 8:30 a.m. or as soon thereafter

   3   as counsel may be heard, in Courtroom 10B of the above-entitled court located at 350 W. First

   4   Street, Los Angeles, CA 90012, defendants Duke Partners II, LLC, Olivia Reyes, Sam Chandra

   5   dba Law Office of Sam Chandra, APC (collectively, “Defendants”) will, and hereby do, move, for

   6   an Order dismissing all claims asserted in plaintiff Melba Jean Spencer’s (“Plaintiff”) complaint

   7   against Defendants on the basis that the complaint fails to state a claim for which relief can be

   8   granted pursuant to Federal Rule of Civil Procedure 12(b)(6), is unintelligible, and fails to satisfy

   9   the pleading requirements of Federal Rule of Civil Procedure 8(a) and 9(b).

  10          This Motion is based on this Notice of Motion and Motion, the attached Memorandum of

  11   Points and Authorities, the concurrently filed Request for Judicial Notice, all pleadings and papers

  12   on file in this action, and such other and further matters as the Court may consider.

  13          Pursuant to Central District Local Rule 7-3, this Motion is made after Defendant’s counsel

  14   attempted to confer with Plaintiff to no avail. However, Plaintiff’s address of record is a U.S. postal

  15   office location. Additionally, there is no phone number or email address listed on the Complaint.

  16

  17   Dated: December 5, 2018                                WEDGEWOOD
                                                              OFFICE OF THE GENERAL COUNSEL
  18

  19                                                   _____/s/ Elaine Yang_______________
                                                             Elaine Yang
  20                                                         Attorneys for Defendants Duke Partners II,
                                                             LLC; Olivia Reyes; Sam Chandra dba Law
  21                                                         Office of Sam Chandra, APC
  22

  23

  24

  25

  26
  27

  28
                                               2
                             NOTICE OF MOTION AND MOTION TO DISMISS
Case 2:18-cv-09439-JAK-AS Document 13 Filed 12/05/18 Page 3 of 9 Page ID #:234



   1                       MEMORANDUM OF POINTS AND AUTHORITIES

   2          Defendants Duke Partners II, LLC (“Duke’), Olivia Reyes (“Reyes”), Sam Chandra dba

   3   Law Office of Sam Chandra, APC (“Chandra”) (collectively, “Defendants”) hereby submit their

   4   memorandum of points and authorities in support of their motion pursuant to Federal Rule of Civil

   5   Procedure 12(b)(6) to dismiss the complaint (“Complaint”) filed by plaintiff Melba Jean Spencer

   6   (“Plaintiff”) and each and every cause of action brought against Defendants therein with regard

   7   to the real property located at 1827 Cochran Place, Los Angeles, California 90019 (the

   8   “Property”).

   9   I.     INTRODUCTION

  10          Plaintiff challenges the legality of her mortgage loan, which was secured by the Property.

  11   Plaintiff defaulted on the Deed of Trust and subsequently lost the Property to foreclosure. Duke

  12   purchased the Property at the foreclosure sale and subsequently filed an unlawful detainer action

  13   for possession of the Property. Chandra represented Duke in the unlawful detainer action. Plaintiff

  14   sues for (1) Fraud in Concealment; (2) Fraud in the Inducement; (3) Intentional Infliction of

  15   Emotional Distress; (4) Slander of Title; (5) Quiet Title; (6) Declaratory Relief; (7) Rescission.

  16   However, Defendants had no involvement with the underlying mortgage loan or its servicing.

  17   Additionally, neither Chandra nor Reyes had any involvement with the trustee’s sale of the

  18   Property.

  19          Plaintiff does not allege Defendants committed any wrongdoing, and none of Plaintiff’s

  20   frivolous claims are sufficiently pleaded against any defendant, and all fail as a matter of law.

  21   Plaintiff will be unable to remedy any of the defects to state a claim against Defendants, and thus,

  22   the Court should dismiss the entire action with prejudice.

  23   II.    FACTUAL BACKGROUND

  24          A.      The Loan on the Property, Foreclosure Sale, and Unlawful Detainer Action

  25          The Complaint provides no factual background and provides no supporting

  26   documentations with the Complaint. (See generally, Complaint.) However, based on the judicially

  27   noticeable documents, the facts are as follows:

  28
                                              3
                            NOTICE OF MOTION AND MOTION TO DISMISS
Case 2:18-cv-09439-JAK-AS Document 13 Filed 12/05/18 Page 4 of 9 Page ID #:235



   1           Plaintiff, individually, obtained a Note in the amount of $550,000 secured by a Deed of

   2   Trust (“DOT”) (the Note and DOT collectively referred to as “Loan”) dated October 4, 2006

   3   (Request for Judicial Notice (“RJN”), Exh. 1). The DOT listed the beneficiary as Mortgage

   4   Electronic Registration Systems, Inc. (“MERS”) and the trustee as Chicago Title Company

   5   (“Chicago Title”). On June 10, 2015, the DOT was assigned to U.S. Bank National Association,

   6   as Trustee for Lehman XS Trust Mortgage Pass-through Certificates, Series 2007-4N (“U.S.

   7   Bank”). (RJN, Exh. 2.) On September 10, 2015, a Substitution of Trustee was recorded,

   8   substituting Chicago Title for Western Progressive Trustee, LLC (“Western Progressive”) as the

   9   trustee under the DOT. (RJN, Exh. 3.)

  10           Plaintiff defaulted on the Loan, and on November 25, 2015, Western Progressive recorded

  11   a Notice of Default and Election to Sell (“NOD”) against the Property. (RJN, Exh. 4.) On May 31,

  12   2016, Western Progressive recorded a Notice of Trustee’s Sale (“NOTS”) against the Property.

  13   (RJN, Exh. 5.)

  14           On July 6, 2017, Duke Partners II, LLC (“Duke”) purchased the Property at the trustee’s

  15   sale conducted by Western Progressive for $766,000. (RJN, Exh. 6.) On July 21, 2017, BPF

  16   perfected its title by recording a Trustee’s Deed Upon Sale (“TDUS”) issued by CTDS. (Id.)

  17           On July 28, 2017, Duke, who was represented by Chandra, filed an unlawful detainer action

  18   for possession of the Property. (RJN, Exh. 7.) Judgment was entered in Duke’s favor on December

  19   11, 2017. (RJN, Exh. 8.) Plaintiff alleges, without any factual support “Chandra(s) [sic] judgment

  20   is void” (Complaint, p. 15.) Specifically, Plaintiff appealed this judgment, but abandoned the

  21   appealed on March 22, 2018. (RJN, Exh. 9.)

  22           There are no factual allegations as to any Defendants. Defendants were not a party to the

  23   Loan at any time. Moreover, Chandra and Reyes had no involvement with the trustee’s sale of the

  24   Property. Plaintiff fails to allege, and is unable to allege, otherwise.

  25   ///

  26   ///

  27   ///

  28
                                               4
                             NOTICE OF MOTION AND MOTION TO DISMISS
Case 2:18-cv-09439-JAK-AS Document 13 Filed 12/05/18 Page 5 of 9 Page ID #:236



   1   III.   LEGAL ARGUMENT

   2          A. STANDARDS APPLICABLE TO 12(B)(6) MOTIONS

   3          A complaint must be dismissed where it “fail[s] to state a claim upon which relief may be

   4   granted.” (Fed. R. Civ. P. § 12(b)(6).) A motion to dismiss pursuant to Rule 12(b)(6) tests the legal

   5   sufficiency of the claim or claims stated in the complaint. (Bell Atlantic Corp. v. Twombly, 550

   6   U.S. 544, 555 (2007)). As such, the court must decide whether the facts alleged, if true, would

   7   entitle plaintiff to some form of legal remedy. (Id.)

   8          For a complaint to survive a Rule 12(b)(6) motion, the “[f]actual allegations must be

   9   enough to raise a right to relief above the speculative level.” (Id.) “While a complaint attacked by

  10   a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff’s

  11   obligations to provide the grounds of his entitlement to relief requires more than labels and

  12   conclusions.” (Id.)

  13          A complaint may be dismissed under Rule 12(b)(6) “based on the lack of a cognizable

  14   theory or the absence of sufficient facts alleged under a cognizable legal theory.” (Balistreri v.

  15   Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir. 1990).) Although the court is generally limited

  16   to the allegations of the Complaint on a 12(b)(6) motion, the court is permitted to take judicial

  17   notice of public documents as extrinsic evidence thereto. (Lee v. City of Los Angeles, 250 F.3d

  18   668, 688-689 (2001).)

  19          B.      The Entire Complaint is Unintelligible and Fails to Satisfy Pleading

  20          Requirements

  21          In order for a pleading to state a claim, a pleading must contain “a short and plain statement

  22   of the claim showing the pleaders is entitled to relief.” (Fed. R. Civ. P. § 18(a)(2).) Allegations of

  23   fraud must also be pleaded with particularity. (Fed. R. Civ. P. § 9(b).)

  24          The only allegation, which is unsupported by facts, against Defendants is that “Chandra(s)

  25   [sic] judgment is void” (Complaint, p. 15.) The remainder of the Complaint are conclusory

  26   statements. (Bell Atlantic Corp., supra, at 555.) Plaintiff fails to meet the pleading requirements

  27   of both Rules 9(b) and 18(a)(2) here, and thus, the Complaint must be dismissed with prejudice.

  28
                                               5
                             NOTICE OF MOTION AND MOTION TO DISMISS
Case 2:18-cv-09439-JAK-AS Document 13 Filed 12/05/18 Page 6 of 9 Page ID #:237



   1          C.      Duke is a Bona Fide Purchaser for Value

   2          A bona fide purchaser (“BFP”) for value who acquires its interest in real property without

   3   notice of another's asserted rights in the property takes the property free of such unknown rights.

   4   (Melendrez v. D&I, Inv., Inc., 127 Cal.App.4th 1238, 1251 (2005).) “The elements of bona fide

   5   purchase are payment of value, in good faith, and without actual or constructive notice of another’s

   6   rights.” (Gates Rubber Co. v. Ulman, 214 Cal.App.3d 26, 364 (1989).) A party’s status as a BFP

   7   renders the foreclosure sale invulnerable to a plaintiff’s challenge to title. (Melendrez, supra, at

   8   1250-1260.) The “value” requirement does not require that the buyer's consideration be the fair

   9   market value of the property or anything approaching it; instead, the buyer need only part with

  10   something of value in exchange for the property. (Melendrez, supra, at 1252.)

  11          The entire Complaint fails against Duke as it establishes Duke took title to the Property as

  12   a BFP. Duke purchased the Property at trustee’s sale on July 6, 2017 for $766,000. (RJN, Exh.

  13   6.) Plaintiff does not allege that Duke took title in bad faith, or with notice of any claim Plaintiff

  14   now assert. (See generally Complaint.) Duke perfected its interest in the Property by causing a

  15   TDUS to be recorded on July 21, 2017, and which includes a recitation that the Trustee conducted

  16   the sale in compliance with all applicable law. (Id.) Duke is thus entitled to a statutory

  17   presumption that the sale is valid. (See Residential Capital v. Cal–Western Reconveyance Corp.,

  18   108 Cal.App.4th 807, 817 (2003) (once trustee’s deed was delivered, “there was a conclusive

  19   presumption of validity under section 2924”.) Where the recitations in the annexed TDUS show

  20   that Duke took title for payment of value, in good faith, and assumed all beneficial interest under

  21   the DOT, Duke is a BFP.

  22          D.      Plaintiff’s Failure to Tender Defeats the Entire Complaint.

  23          The Complaint is also subject to dismissal for Plaintiff’s failure to credibly allege tender

  24   in the Complaint. A valid and viable tender is a prerequisite to stating any equitable cause of action

  25   challenging a foreclosure sale. (Arnolds Mgmt. Corp. v. Eishen, 158 Cal.App.3d 575, 578-79

  26   (1984)). This rule mandates that Plaintiff alleges a tender of all amounts due under the loan in

  27   order to set aside a foreclosure sale. (Id., at 580–81; see also Briosos v. Wells Fargo Bank, 2010

  28
                                               6
                             NOTICE OF MOTION AND MOTION TO DISMISS
Case 2:18-cv-09439-JAK-AS Document 13 Filed 12/05/18 Page 7 of 9 Page ID #:238



   1   WL 3341043, at *12 (N.D. Cal. Aug. 25, 2010) (valid tender required to plead quiet title); Abdallah

   2   v. United Savings Bank, 43 Cal. App.4th 1101, 1109 (1966) (demurrer sustained without leave to

   3   amend due to failure to tender)). Here, Plaintiff seeks to challenge the foreclosure based on the

   4   central allegation that the Property wrongfully sold at trustee’s sale. (See generally, Complaint).

   5   Plaintiff is thus required to tender the full amount due under DOT. (Briosos, supra, at *12; RJN,

   6   Exhs. 1-6). Plaintiff’s Complaint does not allege a credible offer of tender. (See generally,

   7   Complaint.) The entire Complaint is thus subject to dismissal outright on this ground. The Court

   8   should grant Defendants’ Motion in full accordingly.

   9                  1.      The First through Seventh Causes of Actions Fail Against Defendants

  10          Plaintiff’s Complaint fails for all of the reasons established above. In addition, the “causes

  11   of action” alleged in the Complaint fail to allege any facts against Defendants. (See generally,

  12   Complaint.) Specifically, the causes of action and counts are as follows: (1) Fraud in Concealment;

  13   (2) Fraud in the Inducement; (3) Intentional Infliction of Emotional Distress; (4) Slander of Title;

  14   (5) Quiet Title; (6) Declaratory Relief; (7) Rescission.

  15          Plaintiff lumps all defendants as “Respondents” throughout the Complaint without

  16   specifying which allegation is attributable to Defendants. The only allegation, which is

  17   unsupported by facts, against Defendants is that Plaintiff alleges, without any factual support

  18   “Chandra(s) [sic] judgment is void” (Complaint, p. 15.) Specifically, Plaintiff appealed this

  19   judgment, but abandoned the appealed on March 22, 2018. (RJN, Exhs. 8-9.) As demonstrated in

  20   the judicially noticeable documents, Chandra was Duke’s attorney in the unlawful detainer action

  21   and a judgment was entered in Duke’s favor. (RJN, Exh.7-8.) More importantly, Plaintiff

  22   abandoned her appeal of this judgment, which reinstates the judgment as final. (RJN, Exh. 9;

  23   Stevens v. Parke, Davis & Co., 9 Cal.3d 51, 63 (1973) (citing Miller v. Los Angeles County Flood

  24   Control District 8 Cal.3d 689, 699 (1973).)

  25          As demonstrated in the judicially noticeable documents, Defendants were not a party to the

  26   Loan, did not service the loan, did not conduct the trustee’s sale of the Property, and do not

  27   currently hold title to the Property. (RJN, Exhs. 10.) Nor does Plaintiff allege otherwise. (See

  28
                                               7
                             NOTICE OF MOTION AND MOTION TO DISMISS
Case 2:18-cv-09439-JAK-AS Document 13 Filed 12/05/18 Page 8 of 9 Page ID #:239



   1   generally, Complaint.)

   2          Plaintiff also alleges no wrongdoing by Defendants as it relates to any causes of actions

   3   and counts. Therefore, the Complaint should be dismissed.

   4          E.      THE COURT SHOULD DENY LEAVE TO AMEND.

   5          It is impossible for Plaintiff to remedy the inadequacies of the Complaint to state a cause

   6   of action against Duke, and thus the Court should deny leave to amend. A court need not permit

   7   an amendment to a complaint challenged by a 12(b)(6) motion if “it determines that the pleading

   8   could not possibly be cured by the allegation of other facts.” (Cook, Perkiss & Liehe, Inc. v. N.

   9   California Collection Serv. Inc., 911 F.2d 242, 247 (9th Cir. 1990); Cahill v. Liberty Mut. Ins. Co.,

  10   80 F.3d 336, 339 (9th Cir. 1996) (upholding district court’s decision to deny leave to amend where

  11   “leave to amend in this case would have been futile”).) Here, as all of Plaintiff’s claims fail as a

  12   matter of law, she will be unable to cure by amendment. The Court should thus grant this Motion.

  13   IV.    CONCLUSION

  14          For all the foregoing reasons, Defendants respectfully request that this Motion to Dismiss

  15   be granted without leave to amend.

  16
       Dated: December 5, 2018                               WEDGEWOOD
  17                                                         OFFICE OF THE GENERAL COUNSEL
  18
                                                      ______/s/ Elaine Yang______________
  19                                                        Elaine Yang
                                                            Attorneys for Defendants
  20                                                        Duke Partners II, LLC; Olivia Reyes; Sam
                                                            Chandra dba Law Office of Sam Chandra,
  21                                                        APC
  22

  23

  24

  25

  26
  27

  28
                                               8
                             NOTICE OF MOTION AND MOTION TO DISMISS
Case 2:18-cv-09439-JAK-AS Document 13 Filed 12/05/18 Page 9 of 9 Page ID #:240


                                       CERTIFICATE OF SERVICE
   1

   2         At the time of service, I was over 18 years of age and not a party to this action. I am
       employed in the County of Los Angeles, State of California. My business address is 2015
   3   Manhattan Beach Blvd., Suite 100, Redondo Beach, California 90278.

   4        On December 5, 2018, I serve the following document(s) described as: DEFENDANTS
       DUKE PARTNERS II, LLC’S, OLIVIA REYES’, AND SAM CHANDRA DBA LAW
   5   OFFICE OF SAM CHANDRA, APC’S NOTICE OF MOTION AND MOTION TO
       DISMISS PLAINTIFF’S COMPLAINT PURSUANT TO FED. R. CIV. P. 12(b)(6);
   6   MEMORANDUM OF POINTS AND AUTHORITIES

   7
       on the parties listed on the Court’s ECF docket via electronic service.
   8

   9
              I declare under penalty of perjury under the laws of the United States of America that the
  10   foregoing is true and correct.
  11          Executed on December 5, 2018, at Redondo Beach, California
  12

  13                                                        /s/ Amelia Guisinger

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28
                                                   1
                                         CERTIFICATE OF SERVICE
